423 So. 2d 991 (1982)
Russell VETTER, Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellee.
No. 82-123.
District Court of Appeal of Florida, Third District.
December 28, 1982.
Horton, Perse & Ginsberg and Edward A. Perse, Miami, Bernard Butts, Hialeah, for appellant.
Talburt, Kubicki & Bradley and Betsy E. Hartley and Jon D. Derrevere, Miami, for appellee.
Before SCHWARTZ, BASKIN and FERGUSON, JJ.
PER CURIAM.
The judgment below is affirmed on the authority of Indomenico v. State Farm Mutual Automobile Ins. Co., 388 So. 2d 29 (Fla. 3d DCA 1980) and State Farm Mutual Automobile Ins. Co. v. Kuhn, 374 So. 2d 1079 (Fla. 3d DCA 1979), cert. denied, 383 So. 2d 1197 (Fla. 1980). As in Allstate Ins. Co. v. Alvarez, 414 So. 2d 224 (Fla. 3d DCA 1982), we acknowledge and certify that this decision is in constitutional direct conflict with Harbach v. New Hampshire Ins. Group, 413 So. 2d 1216 (Fla. 5th DCA 1982).